Title: To Thomas Jefferson from Thomas Barclay, 28 May 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 28 May 1792. He encloses three papers received yesterday in a 6 Apr. letter from Captain O’Bryen in Algiers. The same letter covered two petitions from the American captives in Algiers, one for the Speaker of the Senate and the other for the Speaker of the House. He also encloses a copy of a letter he wrote this day to William Carmichael.—He corrects the information on Algerine naval forces in his 31 Dec. 1791 letter to TJ on the basis of information received from Captain O’Bryen. Algiers has two xebecs of 14 to 20 guns each, not three, and six other xebecs, not five. The fortifications at Algiers are weak, as he learned from a gentleman who inspected them lately for the Dey in anticipation of a Neapolitan attack. Sixty boats, “built on the Spanish Model, and Armed with Guns sent them from this place,” are Algiers’ chief means of defense. These are the same boats with which Algiers repulsed Barcelo in 1784.—Four vessels with 112 guns have been embargoing Algiers since early April. Seven other vessels are expected to join them as all hope of a settlement between Algiers and Sweden seems to be at an end. The Grand Seignor has presented Algiers with four large cargoes of military and marine stores.—[P.S.] The Portuguese fleet now has three frigates and one brigantine  here, with one 74-gun ship, two frigates, and four brigantines expected to arrive hourly.
        